DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities: “the discharge module unit 1 so as to be movable” in line 11.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “image identification unit” in claim 1, “operation control unit” in claims 1, 5-7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The current specification indicates the terms “unit” and the like mean a unit for processing at least one function or operation and could be implemented by a combination of software. However, the specification fails to describe a corresponding structure for “image identification unit” and “operation control unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190041307 A1 Ingber, and further in view of US 20060257941 A1 McDevitt.
Regarding claim 1, Ingber discloses A small apparatus for identifying biological particles, the apparatus comprising: a discharge module unit to which a filter module in which biological particles are collected is mounted (Fig.6, [08], wherein filter 35A of cassette is the filter module, filter 35B of cassette is the discharge module), and configured to separate the biological particles from the filter module by spraying a cleaning solution to the filter module and to discharge a solution in which the separated biological particles are included ( [08], [70], wherein the concentrated particles, rinse fluid and elution fluid in combination is the solution being discharged through outlet 30); a moving unit provided below the discharge module unit 1 so as to be movable (Fig.13, [75]-[76], wherein all the components in combination under the filter cassette is the moving unit); wherein the moving unit includes a sample bottle accommodating the solution in which the biological particles discharged by the discharge module unit are included (Fig.8C, [60], wherein the cartridge is the sample bottle), the discharge module unit suctions the solution accommodated in the sample bottle (Abstract, wherein the valves in outlet for discharging the filtered functions suction).
Ingber fails to disclose an image identification unit identifying the biological particles by capturing and analyzing an image; and an operation control unit controlling the operation of the apparatus, and the moving unit includes a plurality of ticket modules each of which includes an antibody for detecting the biological particles, and injects the solution into each of the plurality of ticket modules, and the image identification unit analyzes a reaction occurring in each of the ticket modules to identify the biological particles.
However, McDevitt teaches an image identification unit identifying the biological particles by capturing and analyzing an image ([383]); and an operation control unit controlling the operation of the apparatus (Fig.3 CPU), and the moving unit (Fig.46, [143], [354], wherein a sensor array 7060 (a cartridge), to which particle is sent out, rotator 7080 in combination of other components in the support system is the moving unit) includes a plurality of ticket modules each of which includes an antibody for detecting the biological particles ([08], [354]-[355], [393], wherein the reservoirs, pad or packs in reagent ring 7080 for holding a number of reagents are the ticket modules, and the reagents are the antibodies used to detect particle), and injects the solution into each of the plurality of ticket modules ([134], [320], [324], wherein sample including particle and buffer solution, the washing fluid, is delivered to reagent reservoirs, and the delivery tool could be syringe that functions injection), and the image identification unit analyzes a reaction occurring in each of the ticket modules to identify the biological particles (Fig.31C, [319], [382]-[383]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the small apparatus for identifying biological particles disclosed by Ingber to include the teaching in the same field of endeavor of McDevitt, in order to satisfy the desire of methods and systems capable of discriminating analytes and/or microbes be developed for health and safety, as identified by McDevitt.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, provided applicant's rewritten must amend to overcome the 112 rejection.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170045451 A1, US 20190383807 A1, US 20140212986 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487